 



Exhibit 10.1
Amendment No. 4 to Sublease Agreement

     
Amendment No. 4 Effective Date:
  July 28, 2006
 
   
Amendment No. 3 Effective Date:
  July 8, 2005
 
   
Amendment No. 2 Effective Date:
  January 1, 2004
 
   
Amendment No. 1 Effective Date:
  January 1, 2003
 
   
Sublease Agreement Date:
  July 26, 2001
 
   
Master Lease Date:
  March 24, 2000
 
   
Sublessor:
  WJ Communications Inc., A Delaware Corporation successor by merger to Watkins
Johnson Company a California Corporation.
 
   
Sublessee:
  Emulex Communications Corporation
 
   
Subject Premises:
  The first floor, right side (as viewed from River Oaks Parkway) of 405 River
Oaks Parkway, San Jose, approximately 11,251 square feet plus the first floor,
back one half of the left side of 405 River Oaks Parkway, San Jose,
approximately 3,950 square feet. Total square feet of approximately 15,201.

This Sublease Agreement Amendment (“Amendment”) is entered into as of the
Amendment No. 4 Effective Date shown above, by and between Sublessor and
Sublessee.
The Parties Enter this Amendment on the basis of modifying the following terms
and provisions of the following sections and portions of the Sublease Agreement
dated July 26, 2001 and Amendment No. 1 dated January 1, 2003 and Amendment
No. 2 dated January 1, 2004 and Amendment No. 3 dated July 8, 2005.

  1.   The sublease term is hereby extended for the longer of twelve months from
August 1, 2006 or three months from the notice to terminate which ever is
longer.

  2.   The Subject Premises shall be increased by 10,641 square feet located on
the right side of the second floor of 405 River Oaks Parkway, San Jose. The
total square feet shall be 25,842 square feet.

  3.   The monthly Base Rent is unchanged from the current Base Rent of $1.35
per square foot per month, full service gross. The Base Rent shall be Thirty
Four Thousand, Eight Hundred Eighty Six Dollars and 70/100ths ($34,886.70) per

 



--------------------------------------------------------------------------------



 



      month as of the Amendment No. 4 effective date. Included in this monthly
Base Rent of $34,886.70 are the Sublessee expenses per Section 5.b of the
Sublease.

  4.   The Sublessor will not pay a commission to any agent related to Amendment
No. 4.

All other terms and conditions of the Sublease Agreement dated July 26, 2001 and
Amendment No. 1 dated January 1, 2003 and Amendment No. 2 dated January 1, 2004
and Amendment No. 3 dated July 8, 2005 shall apply and remain in effect through
the end of the Amendment No. 4 Lease Term.

     
Agreed By:
  Agreed By:
 
   
WJ Communications Inc.
  Emulex Communications Corporation
 
   
Sublessor
  Sublessee
 
   
/s/ R. Gregory Miller
  /s/ Jim McCluney
 
   
R. Gregory Miller
  Jim McCluney
Chief Financial Officer
  President, Chief Operating Officer
 
   
August 1, 2006
  July, 31, 2006
 
   
Dated
  Dated

 